EACOMBE, Circuit Judge
(dissenting). I am unable to concur in the opinion of the majority. The testimony shows that the unobstructed view to the westward, when taken not from level of the track but from the level of the driver’s seat, was not 1,500 feet but 2,920 feet, nearly half a mile. There is no contradiction of this, the testimony was given by plaintiff’s own witness who took observations and made measurements for the purpose of testifying. I find no evidence that the train was going sixty miles an hour; counsel in arguing the motion to dismiss, stated that it was the Chicago Limited going “probably fifty” miles an hour; since that statement was not contradicted possibly it may be taken as conceded. Plaintiff did not see the train till it was 200 or 300 steps away from him. To my mind the evidence is convincing that after he started from his position of rest to cross the track, he kept no such lookout as he should have done for approaching trains, or h§ would have discovered this one long before it reached a point within 200 or 300 steps of him.